DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
	Claims 1-10 are pending.

Drawings
The drawings are objected to under 37 CFR 1.84(h) and 37 CFR 1.84(u) because Figure 5 includes multiple views under a single label, and therefore the views are not “clearly separated from one another”. Further, “[t]he different views must be numbered in consecutive Arabic numerals”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 3 is objected to because at line 2, “to nut” should read - - to a nut - -. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,277,209 (Gray).
Regarding claim 1, Gray discloses a clamp assembly (10; see Figures 1-7 and annotated Figure 1 below) for securing a rudder to an aquatic device, comprising:
a body (21, 22) having a first end, a second end, a top, and a bottom;
a slot (37) in the body that extends from the first end toward the second end; and
a clamp (23) having a clamp handle (95) operatively connected to the top of the body, wherein the clamp handle is configured to transition such that a clamping force is applied by reducing a height of the slot of the body (see Figure 5 vs. Figure 6, and column 4, lines 38-41).

    PNG
    media_image1.png
    522
    650
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 1 of Gray
Regarding claim 2, Gray discloses a cutout (65) in the bottom (see Figure 3).
Regarding claim 3, Gray discloses a post (19) operatively connected to the clamp (23) at one end and connected to a nut (61) at the other end (see Figure 3).
Regarding claim 4, Gray discloses the nut (61) is configured to be received and fit within the cutout (65) with close tolerances such that when received in the cutout the movement of the nut is limited (see Figure 3).
Regarding claim 5, Gray discloses the clamp handle (95) having a parallel portion and a tapered portion (see Figure 3).
Regarding claim 6, Gray discloses the parallel portion extends from a clamp head (93) to the tapered portion and the tapered portion extends from the parallel portion to an end of the clamp handle (95; see Figure 3).
Regarding claim 10, Gray discloses a handle (95) of clamp assembly (10; see Figures 1-7 and annotated Figure 1 below) for securing a rudder to an aquatic device, comprising:
a clamp handle (95) having a parallel portion and a tapered portion, wherein the parallel portion extends from a clamp head (93) to the tapered portion and the tapered portion extends from the parallel portion to an end of the clamp handle (see Figure 3).

Claims 7, 8, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0111733 (Lai).
Regarding claim 7, Lai discloses a clamp assembly (see Figure 5 and annotated Figure 2 below) for securing a rudder to an aquatic device, comprising:
a body (11) having top portion and a protuberance that are configured in a T-shape;
the top portion having a first end, a second end, a top, and a bottom;
a bore extending through the body;
a post (32) connected to a clamp (3) at one end and a connector (4) at the other end; and
the clamp having a clamp handle operatively connected to a recess on the top portion, wherein the clamp handle is configured to transition such that a clamping force is applied by reducing a distance between the body and the connector (see Figure 5 and annotated Figure 2 below).


    PNG
    media_image2.png
    824
    702
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 5 of Lai
Regarding claim 8, Lai discloses the protuberance (see annotated Figure 2 above) is configured to be received within a retaining slot of a fin box and the top portion is configured to engage a top surface of the fin box.
Regarding claim 10, Lai discloses a handle (3) of clamp assembly (see Figures 1 and 5) for securing a rudder to an aquatic device, comprising:
a clamp handle (3) having a parallel portion and a tapered portion, wherein the parallel portion extends from a clamp head (31) to the tapered portion and the tapered portion extends from the parallel portion to an end of the clamp handle (see Figures 1 and 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lai.
Lai discloses the clamp assembly of claim 7, but does not expressly disclose the top portion is 0.70 inches.
Applicant is reminded that it has been held that discovering an optimum value of a result effective variable (i.e. a length of a top portion) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lai such that the top portion is 0.70 inches, as such a modification involves only routine skill in the art.
Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
December 1, 2021